DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 31-60 are currently pending on the application, claims 1-30 have been cancelled, and claims 31-60 are newly added.
In light of the amendments to claims, the previous rejection under 35 U.S.C. 103 to all claims is being withdrawn in order to provide a different rejection still in Yamamoto, Harris, and Bingle, but including newly found reference Turner (US20200139060A1) as well, see new rejection below.
The previous 35 U.S.C. 112(b) rejection of claims 3-4, 13-14, & 23-24 is still applied to claims 33-34, 43-44, & 53-54, as the underlying basis for the rejection is still present. However new issues have been raised by applicant’s argument, and as such the same basis of the rejection is also applied to claims 31, 41 & 51. See rejections below under “Claim Rejections - 35 USC § 112” heading.
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Newly found reference, Turner, teaches an enclosure with rear and front walls with a passageway there through and clamping/compressing a hose to secure it via said walls. Regarding applicant’s statement that Yamamoto does not disclose cleaning, it is readily apparent to one of ordinary skill in the art that the Yamamoto invention is drawn towards cleaning of a camera (Yamamoto [0003 & 0035]). Regarding applicant’s argument that Yamamoto attempts to waterproof the vehicle and not bracket, it is reasonably understood that Yamamoto attempts to provide both (see Yamamoto [0045]).
Regarding applicant’s argument to the 35 U.S.C. 112(b) rejections of the previous action, applicants’ arguments appear to state that there are two different embodiments to the windows; a closed version and one with an aperture. Firstly, it is noted that the claims currently do not contain such limitations therein. Secondly, it is not clear if applicant is refuting examiners previous basis of the rejection, that the presence of the aperture defines the enclosure as not air-tight. It is believed that applicant is trying to make the argument that the two embodiments of the enclosure are air-tight, however such an argument raises new issues as to the enablement of the invention.
Claim Interpretation
It is noted that the claims recite intended use, such usage of intended use recitation is seen in the following: the camera and limitations to the camera in claims 31-40; the hose and nozzle and limitations drawn to the hose and nozzle in claims 41-50; and the hose, nozzle, and camera and limitations drawn to said elements in claims 51-60. The above mentioned claims and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the system as a whole being air tight (see [0134-0135] in conjunction with Figs. 15, 17-23, & 25-27), does not reasonably provide enablement for the enclosure itself being airtight.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. While the specification does state that the enclosure is air-tight, the claims recite the enclosure is present with at least a passageway for a hose and/or an aperture for a lens (claims 34, 44, 54) thereby defining at least one hole within an enclosure. Since applicant’s remarks clearly indicate that applicant believes the enclosure to be air tight, rather than the system as whole, the question is raised as to how an enclosure with holes present, by itself, is capable being airtight. As the invention is directed towards optical systems of vehicles and cleaning of such systems, one of ordinary skill in the art is not reasonably appraised as to how an enclosure with holes is capable of being air tight, nor is there .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 31, 34, 41, 44, 51, and 54 applicant recites that the enclosure is air tight. Previously such a limitation was interpreted as the combination of the hose, enclosure, and/or the camera combining to make an air tight enclosure. However it apparent from applicant’s arguments (see pages 7-8), that applicant is stating the enclosure itself is air tight. In this context, it is unclear as to how such a feature is possible. Specifically, how is the enclosure air tight if there exists a passageway (i.e. hole) through the enclosure and, in the context of claim 34, 44, & 54, if there also exists another hole for a camera lens? It is believed that applicant may 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 31-35, 37-45, 47-55, & 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US20180345917A1) in further view of Harris (US5512969A), Bingle et al. (US9296339B2), and Turner (US20200139060A1), hereinafter referred to as Yamamoto, Harris, Bingle, and Turner respectively
Regarding claims 31, 37-41, 47-51, & 57-60, Yamamoto discloses a camera unit (abstract) comprising: a hollow, cylindrical, compressible, flexible hose (Fig.3B ref 10 see also [0040]) with a first and second end (Fig.3B where ref 10 meets ref 5c and Fig.6 opposite end of ref 10 respectively); a nozzle (Fig.3B ref 5) that couples to the first end of the hose (see Fig.3B); an enclosure (Fig.6 combination of refs 2, 5b, and 6) having a passageway (Fig.6 ref 2a) that houses a portion of the hose (see Fig.6), the enclosure receives a camera (Fig.6 ref 4) and the nozzle is positioned to spray fluid onto an optical element (Fig.6 ref 4a see also [0035]), thereby cleaning the exterior surface [0003] and allowing the camera to have an unobstructed view of the environment outside the vehicle (see Figs.1-2). Further, one of ordinary skill in the art is aware that cleaning the optical element of the camera would eliminate substances attaching thereto [0003] and provide an unobstructed view of the outside of the vehicle. However, Yamamoto does not teach the enclosure being made of plastic, the enclosure having first and second opposing parts that come together, or the enclosure being airtight. Further, the common technical solution of using a clamshell enclosure to close upon a pipe in order to prevent movement and secure the pipe is known by Turner.
Harris discloses a water-resistant camera housing (abstract), wherein the housing has a unitary top half (Fig.1 ref 14) and a unitary bottom half (Fig.1 ref 16) that are joined via a living hinge (Fig.1 ref 18 see also Col.2 lines 30-35) which secure to one another via their outer perimeters (see Figs.1-2). The configuration of Harris allows for a more effective seal (Col.1 lines 44-48) while reducing the cost of the housing (Col.1 lines 28-31). Harris and Yamamoto are related in the use of housings for cameras. Neither Yamamoto nor Harris disclose the material of which the housing is made, however plastic housings are known in the art as evidenced by Bingle.
Bingle discloses a camera module for vehicles (abstract), wherein a housing is made of plastic material (Col.3 lines 12-16) via injection molding (see claim 1) and may be sealed together via welding or adhesive in order to hermetically seal the housing (Col.3 lines 42-49). The edges of the housing are welded/sealed together (Col.12 lines 30-38, Col.13 lines 8-18) and other voids/holes/elements are sealed together via other sealing means (Col.13 lines 23-28). Bingle and Yamamoto are analogous in the art of cameras for vehicles.
Turner discloses an enclosure for a pipe like element (Figs.5A-5C) comprising: front and rear walls (see Fig.5B refs 58 & 60 of bottom and top members refs 52 7 54); a passageway (see Fig.5B portion where ref 63 rests) extending through the front and rear walls of the enclosures and configured to house a portion of a hollow, flexible, compressible, cylindrical hose within the passage way (see Figs.5A-5B). Two opposed plastic parts which come together in order to clamp the hose element securely [0058] while protecting the interior of the enclosure from being unclean (abstract). The plastic parts are configured, via a hinge (Fig.5B ref 76), to come together in a closed configuration (Figs.5A-5C) to define the passageway and to clamp and compress a whole circumference of the hose between the front and rear walls when closed (Figs.5A-5C, also [0058]). The instant application, Yamamoto, and Turner all attempt to provide a solution to the common technical problem of prevent movement/detachment of a pipe within an enclosure (see instant application [0038-0040], Yamamoto [0047-0048, 0051, 0070, 0073, 0077] and Turner [0058]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the enclosure of Yamamoto to utilize a single unitary housing with a living hinge, as disclosed by Harris, in order to reduce the cost and provide a water resistant seal (Col.1 lines 28-31, 44-48) as is desired by Yamamoto (see Yamamoto [0042, 0045, 0055]). The modification would be carried out in light of the teachings of Turner to thereby provide the enclosure with opposed parts that effectively further clamp and secure a hose (Turner [0058]), thus preventing detachment of a hose from a nozzle. Thereby the modification still retains the benefits of Yamamoto such that the nozzle and hose do not require additional fastening members thereby reducing the 
Regarding claims 32, 42, & 52 Modified Yamamoto teaches the system and enclosure of claims 31, 41, & 51 respectively, wherein the plastic parts also clamp and compress the first end of the hose against the nozzle at the front wall of the enclosure (see Yamamoto Fig.6 refs 5 & 10 in conjunction with Turner Fig.5A-5B and [0058]).
Regarding claims 33-34, 43-44, and 53-54, Modified Yamamoto further teaches the systems of claims 31-32, 41, and 51 respectively wherein, the optical element is a lens (Yamamoto Fig.6 ref 4a) and one of ordinary skill in the art 
Regarding claims 35, 45, and 55, Modified Yamamoto teaches the system of claims 31, 41, and 51 respectively, further the limitation of the plastic being a thermoformed plastic or injection molded is not given patentable weight, since the limitation is drawn to a product by process claim and not an apparatus claim. However the enclosure of Modified Yamamoto is a plastic enclosure formed via injection molding (Bingle Col.3 lines 12-15). 
Claims 33, 43, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US20180345917A1), Harris (US5512969A), Bingle et al. (US9296339B2), Turner (US20200139060A1) as applied to claims 31, 41, and 51 above, and further in view of Hattori et al. (US20110073142A1), hereafter Yamamoto, Harris, Bingle, Turner, and Hattori respectively. The following rejection is given as an alternative to rejection provided above assuming arguendo that claims 33, 43, and 53 differentiate between two different embodiments of either having an aperture for the lens or not.
Modified Yamamoto teaches the systems and enclosure of claims 31, 41, & 51, however Modified Yamamoto only discloses, at best, one of the possible variants, wherein either there is an aperture (see Ho Fig. Fig.7 ref 204 in conjunction with Yamamoto Fig.3B). However, the use of a closed window in front of a camera lens is well known in the art, as evidenced by Hattori. 
Hattori discloses a camera cleaning system (abstract), wherein the invention comes in two variants, one with an aperture for a lens (see Figs. 10A-13B & 19B)  and one with a closed transparent cover (see Figs. 14A-18B ref 103). The use of a closed transparent element protects the lens [0088]. Hattori and Yamamoto are analogous in the art of camera cleaning systems for vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the camera enclosure of Modified Yamamoto to use a cover glass in order to protect the lens (Hattori [0088]).
Claims 36, 46, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US20180345917A1), Harris (US5512969A), Bingle et al. (US9296339B2), Turner (US20200139060A1) as applied to claims 31, 41, and 51 above, and further in view of Wilson (US20190039531A1), hereinafter referred to as Yamamoto, Harris, Bingle, Turner, and Wilson respectively.
Regarding claims 36, 46, and 56, Modified Yamamoto further teaches the systems of claims 31, 41, and 51 respectively, wherein it is known to spray cleaning fluid onto camera lens in order to clean them (Yamamoto [0003]). However, Modified Yamamoto makes no mention of using a cleaning fluid, but the use of cleaning fluid to clean camera lenses are well known in the art as evidenced by Wilson.
Wilson discloses a camera device for a vehicles with a sensor for detecting radiation (abstract), wherein the camera lens is cleaned via the use of a fine spray water jet [0037]. The water jet is linked to a windscreen or head lamp washer jet system [0038] such that water jet spray is capable of being activated by a driver 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle spray system of Modified Yamamoto to use the fine nozzle spraying system of Wilson in order to provide a known way to clean the camera lens (Wilson [0037]). Further, the modification would allow the driver of the vehicle to control the spraying using a windshield or headlamp washer jet system (Wilson [0038]). It is noted that claim 56 recites limitations drawn to a nozzle of a cleaning system, such limitations are intended use and not required by the art.

Claims 51-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US20200139060A1) in view of Davis et al. (US20090277454A1), SpecialChem (see attached NPL), and Zardini (US20170172397A1)
Regarding claim 51, Turner discloses a nasal cannula cover (abstract) enclosure (Figs.5A-5C) comprising: front and rear walls (see Fig.5B refs 58 & 60 of bottom and top members refs 52 7 54); a passageway (see Fig.5B portion where ref 63 rests) extending through the front and rear walls of the enclosures and configured to house a portion of a hollow, flexible, compressible, cylindrical hose within the passage way (see Figs.5A-5B). Since the limitations of a hose, nozzle, cleaning fluid, and camera are recited as intended use the reference need only show that the invention is capable of having said elements. In this case Figs.5A-5C showcase a hose is capable of being received, thus a nozzle is capable of being coupled to the hose to direct cleaning fluid. Figs.5A-5C also show free space within the enclosure in which a camera may be placed, thereby meeting the limitations of the claim. Turner further discloses opposed parts of an enclosure are made of plastic [0054], thus there is a reasonable expectation that opposing parts (refs 52 & 54) are also made of plastic as it is a known material with which the enclosures are made. The plastic parts are configured, via a hinge (Fig.5B ref 76), to come together in a closed configuration (Figs.5A-5C) to define the passageway and to clamp and compress a whole circumference of the hose between the front and rear walls when closed (Figs.5A-5C, also [0058]). Turner does not explicitly disclose the enclosure having a transparent optical element or being air-tight, however such features would have been obvious in light of teaching and suggestions of Davis, SpecialChem, and Zardini.
Davis discloses a housing for cannula systems (abstract, Figs.1A-2), wherein the housing uses transparent plastic [0025]. Davis and Turner are analogous in the art of housings for cannula systems. SpecialChem discloses a list of transparent plastic polymers, and that they are used to make products more attractive (page 1), as well as other benefits, and their common applications (Page 2). SpecialChem further discloses that clear plastics are known in usage for medical purposes (see Pages 3 & 5). SpecialChem and Turner both are related in the usage of materials for medical purposes. Zardini discloses a hermetically sealable container for medical instruments (abstract, Figs.1-2) in order to maintain a clean state of the medical equipment when closed (abstract [0014]). Zardini and Turner are analogous in the art of medical instruments and their protection.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the enclosure of Turner to be made of a transparent plastic material as they are attractive, lower costs, and are already known materials of which such cannula housing are made (Davis [0025], also SpecialChem Pages 1-3, & 5). One of ordinary skill in the art would have modified the housing to utilize a hermetic seal in a closed configuration in order maintain a clean state (Zardini abstract and [0014]) of the interior of the housing.
Regarding claims 52, 54, 56 Modified Turner teaches the enclosure of claim 51, wherein the limitations of claims are drawn to elements that are recited as intended use (e.g. nozzle, hose, cleaning fluid, and camera). Since the enclosure is capable of having said elements, it is reasonably expected that such limitations to said elements are also capable. Specifically, since Turner ref 62, friction fits a hose, it is reasonably expected a nozzle and hose could also be friction fit. Since a pipe can carry a fluid and the enclosure has no fixtures preventing it from being used on a vehicle, the enclosure is capable of meeting the limitations of claim 56. Similarly since the enclosure is capable of housing a camera and there are apertures within the enclosure, the enclosure is capable of meeting the limitations of claim 54.
Regarding claim 53, Modified Turner teaches the enclosure of claim 51, wherein the enclosure is transparent and thereby also reads on a transparent window. Further one of ordinary skill in the art knows a camera is capable of receiving visible and near visible radiation through a transparent element.
Regarding claim 55, and 58-60, Modified Turner teaches the enclosure of claims 51 & 52, wherein since the claims are drawn towards an apparatus and not product-by-process claims, the limitations of the process makes the apparatus is not given patentable weight. To the extent that the limitations do apply, the enclosure bottom and top halves are seen as a single piece structure (Turner Fig.5A-5B).
Regarding claim 57, Modified Turner teaches the enclosure of claim 52, wherein the hinge is a living hinge (Turner [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghannam et al. (US20180312141A1), hereinafter referred to as Ghannam. Ghannam discloses an apparatus for applying washer fluid to lens on vehicles (abstract), wherein a flexible tube (Fig.3 ref 210), which is synonymous to a flexible house, is disposed within a reservoir (Fig.3 ref 208). The reservoir reads on a housing as it houses a fluid within, and thus the flexible tube is disposed within a housing in order to prevent separation of the tube from the reservoir [0029].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho (US20070296853A1), hereafter Ho. Ho discloses a skin and housing to protect .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sevak et al. (US20190314865A1), hereafter Sevak. Sevak discloses a cleaning apparatus for sensors of a vehicle (abstract, also Fig.1), wherein hoses (Fig.1 refs 74 & 80) from an air supply (Fig.1 ref 42) and a fluid reservoir (Fig.1 ref 44) travel through a housing (Figs.1-2 ref 64) and bracket (Figs.1-2 ref 62) in order to clean a sensor (Figs.1-2 ref 66). The housing and bracket are integrally molded [0033]. Sevak further discloses that reducing the amount of components can reduce costs of a cleaning apparatus [0028]. Sevak and Yamamoto are analogous in the art of cleaning systems for vehicular cameras.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chow et al. (US5966176A), hereafter Chow. Chow also discloses a camera housing that is molded as a single component (Col.1 line 48) and has hinges (Fig.2 ref 13) which are also part of the housing and thereby injection molded in a single piece with the housing (Col.1 lines 18-20). The housing of Chow has two opposed unitary parts that secure to each other about their outer perimeters (see Figs.1-3). The configuration of Chow allows for easy installation and removal of the camera (Col.1 lines 26-28). Chow and Yamamoto are related in the use of housings for cameras.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bingle et al. (US20060171704A1), hereafter B1. B1 discloses a camera system for a vehicle with a plastic housing whose portions are welded together (abstract). Wherein the housing portions are either laser or sonic welded, in order to seal the housing and prevent water intrusion into the housing [0094]. B1 and Yamamoto are analogous in the art of camera systems and camera housings for vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711